DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the typo “blind sports” is present in the final line. The examiner assumes the phrase should be “blind spots.” Correction is required. See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: the typo “blind sports” is present in paragraph [0025]. The examiner assumes the phrase should be “blind spots.” Appropriate correction is required.

Allowable Subject Matter
Claims 1-5 and 11-20 are allowed.

Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or reasonably suggest the invention as claimed. This is not a statement that any one limitation in a vacuum is allowable subject matter, but .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Albert et al., United States Patent Number 6,633,560 B1 (hereafter referred to as “Albert”), in view of Yadav et al., United States Patent Application Publication Number 2016/0357587 A1 (hereafter referred to as “Yadav”).

As to claim 6, Albert discloses a method comprising: applying, by [an] agent, a filter to […] data packets; creating, by the agent, duplicate copies of only those data packets that match the filter; and 	forwarding, by the agent, the duplicate copies of the data packets that match the filter to a destination interface (Column 25, lines 1-5, 38-46, and 53-58).
	Albert is silent on monitoring, by an agent hosted by a virtual machine, data packets that flow through a source interface of the virtual machine.
	However, Yadav discloses monitoring, by an agent hosted by a virtual machine, data packets that flow through a source interface of the virtual machine (Figure 2C; ¶ [0055]; Claim 9).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Albert in the aforementioned manner as taught by Yadav in order to apply the benefits of filtered monitoring (e.g., reduced traffic demands on a network) to the virtual machine agent environment of Yadav.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Albert and Yadav as applied above, and further in view of Coueignoux, United States .

As to claim 8, Albert and Yadav are silent on wherein the filter is one of a plurality of filters applied to the data packets by the agent.
	However, Coueignoux discloses wherein the filter is one of a plurality of filters applied to the data packets by the agent (Abstract, wherein electronic messages such as email are comprised of packets; ¶ [0017]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Albert and Yadav in the aforementioned manner as taught by Coueignoux in order to apply a plurality of filters to account for different needs (Coueignoux: ¶ [0017]).
	
As to claim 9, the claim is rejected for reasons similar to claim 8 above. Namely, it may be interpreted that a filter operates by matching different filtering criteria in the manner claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the Notice of References Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is 571-270-1244. The examiner can normally be reached on Mon-Fri: 9:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Brian Whipple/
Primary Examiner
Art Unit 2454
8/31/2021